                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

ANTHONY THOMAS,                                )
                                               )
       Plaintiffs,                             )
                                               )
VS.                                            )          No. 18-2207-JDT-tmp
                                               )
LEE COFFEE,                                    )
                                               )
       Defendant.                              )


             ORDER TO MODIFY THE DOCKET, DISMISSING COMPLAINT,
           CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
               AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On March 26, 2018, Plaintiff Anthony Thomas, who is incarcerated at the Shelby County

Criminal Justice Center (Jail) in Memphis, Tennessee, filed a civil complaint and a motion to

proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an order on March 27, 2018,

granting leave to proceed in forma pauperis and assessing the civil filing fee pursuant to the

Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record

the Defendant as Criminal Court Judge Lee V. Coffee, of the Thirtieth Judicial District of

Tennessee.1

       Plaintiff alleges that he is being detained at the Jail under unspecified “extreme

conditions” due to overcrowding and that his bond is set at $3,000,000, which allegedly is



       1
         The complaint identifies the Defendant as Judge Lee Coffin, in Shelby County. There
is no judge by that name in Shelby County. However, there is a Judge Coffee; therefore, the
Clerk is directed to MODIFY the docket to reflect that the Defendant’s correct name is Lee V.
Coffee.
excessive under the Eighth Amendment. (ECF No. 1 at 2.) He seeks reimbursement for

property, including his house and three vehicles, that he lost as a result of being incarcerated, an

investigation into why his bond is so high, and a reduction in that bond. (Id. at 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting all well-pleaded allegations in

the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint to

determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). “[P]leadings that . . . are no more than

conclusions, are not entitled to the assumption of truth. While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at

679; see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than

a blanket assertion, of entitlement to relief. Without some factual allegation in the complaint, it

is hard to see how a claimant could satisfy the requirement of providing not only ‘fair notice’ of

the nature of the claim, but also ‘grounds’ on which the claim rests.”).

       “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470 (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally frivolous would

                                                 2
ipso facto fail to state a claim upon which relief can be granted.” Id. (citing Neitzke, 490 U.S. at

328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
       1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for relief.
       Statutes allowing a complaint to be dismissed as frivolous give judges not only
       the authority to dismiss a claim based on an indisputably meritless legal theory,
       but also the unusual power to pierce the veil of the complaint=s factual allegations
       and dismiss those claims whose factual contentions are clearly baseless. Unlike a
       dismissal for failure to state a claim, where a judge must accept all factual
       allegations as true, a judge does not have to accept Afantastic or delusional@ factual
       allegations as true in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383

(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th

Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique

pleading requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not

spelled out in his pleading’” (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975))); Payne v. Sec’y of Treas., 73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua

sponte dismissal of complaint pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court

nor the district court is required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S.

225, 231 (2004) (“District judges have no obligation to act as counsel or paralegal to pro se

litigants.”); Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts from



                                                 3
neutral arbiters of disputes into advocates for a particular party. While courts are properly

charged with protecting the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should pursue.”).

       The complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act or omission taken in such
       officer=s judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable. For the
       purposes of this section, any Act of Congress applicable exclusively to the
       District of Columbia shall be considered to be a statute of the District of
       Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Judges are absolutely immune from civil liability in the performance of their judicial

functions. Mireles v. Waco, 502 U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363

(1978); Bright v. Gallia Cnty., Ohio, 753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese,

689 F.3d 538, 542 (6th Cir. 2012). Whether a judge or other official is entitled to absolute

immunity in a given case turns on a “functional” analysis. Harlow v. Fitzgerald, 457 U.S. 800,

810-11 (1982). The “touchstone” for applicability of absolute judicial immunity is “performance

of the function of resolving disputes between parties, or of authoritatively adjudicating private

rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36 (1993). The setting of bond is

an action that is unquestionably within the scope of Defendant Coffee’s judicial function.

Therefore, the claim against Defendant Coffee is barred by judicial immunity.

                                                4
       To the extent that Thomas may be asking this Court to intervene in his criminal

proceeding and order the charges dismissed, the Court cannot do so. Under the Anti-Injunction

Act, 28 U.S.C. § 2283, “[a] court of the United States may not grant an injunction to stay

proceedings in a State court except as expressly authorized by Act of Congress, or where

necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” The Sixth Circuit

has explained that “[t]he Act thereby creates ‘an absolute prohibition against enjoining state

court proceedings, unless the injunction falls within one of three specifically defined exceptions,’

which are set forth in the statutory language.” Andreano v. City of Westlake, 136 F. App’x 865,

879-80 (6th Cir. 2005) (quoting Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S.

281, 286 (1970)). Federal injunctions against state criminal proceedings can be issued only

“under extraordinary circumstances where the danger of irreparable loss is both great and

immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971) (internal quotation marks and citation

omitted). The Supreme Court has emphasized that

       [c]ertain types of injury, in particular, the cost, anxiety, and inconvenience of
       having to defend against a single criminal prosecution, could not by themselves
       be considered “irreparable” in the special legal sense of that term. Instead, the
       threat to the plaintiff’s federally protected rights must be one that cannot be
       eliminated by his defense against a single criminal prosecution.

Id. at 46. Irreparable injury may be found only where the statute under which the Plaintiff is

charged is “flagrantly and patently violative of express constitutional prohibitions, or where there

is a showing of bad faith, harassment, or other unusual circumstances that would call for

equitable relief.” Mitchum v. Foster, 407 U.S. 225, 231 (1972) (internal quotation marks,

ellipses and citations omitted). In this case, Thomas does not allege the type of extraordinary

circumstances that would permit the Court to become involved in his state-court criminal matter.




                                                 5
        For the foregoing reasons, the complaint is subject to dismissal in its entirety for failure

to state a claim.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944,

951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). Leave to amend is not

required where a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir.

2001) (“We agree with the majority view that sua sponte dismissal of a meritless complaint that

cannot be salvaged by amendment comports with due process and does not infringe the right of

access to the courts.”). In this case, the Court concludes that leave to amend is not warranted.

        In conclusion, the Court DISMISSES the complaint for failure to state a claim on which

relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave to

amend is DENIED.

        Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal by

Plaintiff Thomas in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations

that lead the Court to dismiss this case for failure to state a claim also compel the conclusion that

an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28 U.S.C.

§1915(a)(3), that an appeal in this matter by Plaintiff Thomas would not be taken in good faith.

        The Court must also address the assessment of the $505 appellate filing fee if Thomas

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment



                                                 6
procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th

Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets

out specific procedures for implementing the PLRA, §§ 1915(a)-(b). Therefore, Thomas is

instructed that if he wishes to take advantage of the installment procedures for paying the

appellate filing fee, he must comply with the procedures set out in the PLRA and McGore by

filing an updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account for the six months immediately preceding the filing of the notice of appeal.

          For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Thomas, this is the

second dismissal of one of his cases as frivolous or for failure to state a claim.2 This “strike”

shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64

(2015).

          The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                          s/ James D. Todd
                                                         JAMES D. TODD
                                                         UNITED STATES DISTRICT JUDGE




          2
        Thomas previously filed Thomas v. Simpson, et al., No. 00-2490-JPM (W.D. Tenn. June
28, 2000) (dismissed as frivolous).

                                                  7
